 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT SCOTT,                                No. 2:18-CV-02794-MCE-DB
12                     Plaintiff,
13          v.                                    ORDER OF DISMISSAL
14   CAPITAL ONE BANK (USA), N.A.,
15                     Defendant.
16

17          Plaintiff Robert Scott (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.,

18   (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise

19   sufficiently advised,

20          IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are

21   DISMISSED with prejudice. Each party shall bear their own costs and attorney’s fees,

22   and the Clerk of the Court is directed to close the case.

23          IT IS SO ORDERED.

24   Dated: September 30, 2019

25
26
27
28
                                                  1
